 

UNSECURED ENVIRONMENTAL INDEMNITY

 

THIS UNSECURED ENVIRONMENTAL INDEMNITY (this "Agreement") is entered into as of
June 12, 2014 by REVEN HOUSING TEXAS, LLC, a Delaware limited liability company
("Indemnitor"), in favor of SILVERGATE BANK, a California corporation
("Indemnitee").

 

R E C I T A L S

 

A. Indemnitee has agreed to make a loan to Indemnitor (the "Loan") to be
evidenced by a promissory note in the face amount of up to Seven Million Five
Hundred Seventy Thousand and No/100 Dollars ($7,570,000.00) and secured by,
among other things, deeds of trust on the Properties dated as of the date hereof
(individually, a "Deed of Trust", and collectively, the “Deeds of Trust”).

 

B. Indemnitor owns certain real property located in the Counties of Harris
County, Fort Bend County, Galveston County, Chambers County, and Brazoria
County, Texas, as more particularly described in the applicable Deed of Trust
(individually, a “Property”, and collectively, the "Properties").

 

C. If Indemnitor were to default under the Loan and as a consequence Indemnitee
were to acquire title to any of the Properties through foreclosure or by a
conveyance in lieu of foreclosure or otherwise, Indemnitee could incur liability
as the owner of the applicable Property for claims arising out of any hazardous
materials or toxic substances present on such Property on or before the date of
Indemnitee's acquisition of title or arising out of the migration of such
materials or substances onto other real property. Indemnitee has required that
Indemnitor indemnify Indemnitee against such liability pursuant to this
Agreement as a condition to the making of the Loan to Indemnitor.

 

NOW, THEREFORE, in consideration of Indemnitee's making of the Loan to
Indemnitor, Indemnitor agrees as follows:

 

I. Definitions. As used in this Agreement, the following terms shall have the
meanings attributed to them below:

 

1.1 "Acquisition Date" means the date on which Indemnitee or any person or
entity directly or indirectly affiliated in any way with Indemnitee first
acquires title to the applicable Property or any portion of or interest in such
Property in connection with any judicial or non-judicial foreclosure of the lien
of the applicable Deed of Trust or by means of a conveyance (whether or not in
lieu of foreclosure) made by Indemnitor or any direct or indirect successor to
any of Indemnitor's interest in such Property or any portion of such Property.

 

1.2 "Environmental Law" means any federal, state or local law, ordinance or
regulation or any rule adopted or guideline promulgated pursuant thereto, or any
order, ruling or directive of any federal, state, local, executive, judicial,
legislative, administrative or other governmental or public agency, board, body
or authority relating to health, industrial hygiene, the environment, or the
occupational or environmental conditions on, under or about any Property
(including ambient air, soil, soil vapor, groundwater, surface water or land
use), whether now or hereafter in force, including those relating to the
release, emission or discharge of Hazardous Materials, and those in connection
with the construction, fuel supply, power generation and transmission, waste
disposal or any other operations or processes relating to any Property.
"Environmental Law" shall include the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Hazardous Materials Transportation
Act, the Resource Conservation and Recovery Act, the Solid Waste Disposal Act,
the Clean Water Act, and the Clean Air Act, as the same are now or hereafter
amended.

 



  SILVERGATE BANK

Unsecured Environmental Idemnity

 

 

1.3 "Hazardous Material" means any chemical substance, object, condition,
material or waste that is or may be hazardous to human health or safety or to
the environment, due to its radioactivity, ignitability, corrosivity,
flammability, reproductive toxicity, infectiousness or other harmful properties
or effects, including all chemicals, substances, materials and wastes that are
now or hereafter may be regulated in any manner classified as dangerous,
hazardous or toxic, or as pollutants or contaminants, or to which exposure is
prohibited or restricted by any federal, state or local governmental or public
agency, board, body or authority or by any Environmental Law. "Hazardous
Materials" include flammable explosives, radioactive materials, polychlorinated
biphenyls, asbestos, hazardous waste, radon, toxic substances or other related
materials whether in the form of a chemical, element, compound, solution,
mixture or otherwise, including those materials defined as "hazardous
substances", "hazardous materials", "toxic substances", "air pollutants", "toxic
pollutants", "hazardous wastes", "extremely hazardous waste" or "restricted
hazardous waste" by any Environmental Law. Notwithstanding anything to the
contrary contained herein, the use of commonly used household items, such as,
without limitation, paint and cleaning supplies and substances, in the ordinary
course of business of operating the Property in compliance with Environmental
Law is not prohibited by this Agreement.

 

1.4 "Hazardous Materials Claim" means any claim, demand, liability, loss, duty,
obligation, offset, lien, right or cause of action of any nature (whether or not
known, anticipated or suspected by Indemnitor or capable of being known,
anticipated or suspected by Indemnitor) made, incurred, threatened, instituted
or brought at any time before or after the Acquisition Date, directly or
indirectly and in any manner or forum, by reason of or in connection with any
(i) use, generation, manufacture, production, transportation, treatment,
storage, release, threatened release, discharge, disposal, or presence or
suspected presence of, or exposure of any person or property to, any Hazardous
Material on, under, or about any Property at any time on or before the
Acquisition Date; (ii) migration, escape, seepage, leakage, spillage, emission
or release from any Property at any time before or after the Acquisition Date of
any Hazardous Material present on, under or about such Property on or before the
Acquisition Date; or (iii) violation of or failure to materially comply with any
Environmental Law by Indemnitor or any predecessor in title to Indemnitor at any
time before or after the Acquisition Date, whether relating to such Property or
to any other real property.

 

1.5 "Hazardous Materials Claimant" means any person or entity that makes,
threatens, institutes or brings any Hazardous Materials Claim against any
Indemnified Party or that demands payment of any Hazardous Materials Costs from
any Indemnified Party or to whom any Indemnified Party becomes obligated to pay
any Hazardous Materials Costs.

 

1.6 "Hazardous Materials Costs" means any and all damages, losses, fines,
penalties, awards, assessments, charges, fees, costs and expenses of any nature
suffered or incurred by any person as a result of or in connection with any
Hazardous Materials Claim, including (i) compensatory, exemplary, consequential
and incidental damages, including damages for injuries to persons or property,
(ii) remediation, removal, response, abatement, cleanup, compliance, legal,
investigative, preventive, planning, monitoring and related costs, (iii) costs
relating to any judicial, administrative, arbitration or mediation action, suit,
hearing or proceeding, including court costs, filing fees, charges for
transcripts, arbitrators' or mediators' fees and witness fees, and (iv) the
actual fees and disbursements of outside legal counsel and accountants and the
reasonable charges of in-house counsel and accountants, but Hazardous Materials
Costs shall not include any damages, losses, fines, penalties, awards,
assessments, charges, fees, costs or expenses to the extent determined by a
final decision of a court of competent jurisdiction to arise out of conditions
not existing as of the Acquisition Date.

 

1.7 "Indemnified Parties" means Indemnitee and any successor to Indemnitee, any
assignee of Indemnitee's interest in the Loan, the directors, officers,
employees, partners, shareholders and agents of Indemnitee and such assignees
and successors, and their respective heirs, executors, administrators, legal
representatives, successors and assigns.

 



 2SILVERGATE BANK

 

 

2. Indemnity. From and after the Acquisition Date, Indemnitor agrees to
indemnify, defend (with counsel satisfactory to each affected Indemnified
Party), protect, save and hold harmless the Indemnified Parties from and against
any and all Hazardous Materials Claims and documented out-of-pocket Hazardous
Materials Costs suffered or incurred by any of the Indemnified Parties at any
time on or after the Acquisition Date.

 

2.1 Obligation to Advance or Reimburse Hazardous Materials Costs. Within five
business days after Indemnitor's receipt from any Indemnified Party of any
demand that Indemnitor pay or reimburse such Indemnified Party for having paid
any Hazardous Materials Costs, and provided that such demand is accompanied by
bills, invoices, receipts or other documentation reasonably establishing the
amount and nature of such Hazardous Materials Costs, Indemnitor shall pay the
full amount of such Hazardous Materials Costs that such Indemnified Party has
not yet paid (with such payment to be made either to the Indemnified Party or
directly to the Hazardous Materials Claimant, as directed in the Indemnified
Party's demand) and shall reimburse such Indemnified Party for the full amount
of Hazardous Materials Costs that the Indemnified Party already has paid.
Without in any way implying that Indemnitor's strict compliance with the
foregoing payment obligation is not required, any such payment or portion
thereof that Indemnitor fails to pay within five business days after
Indemnitor's receipt of any Indemnified Party's demand for such payment shall
bear interest from the date of Indemnitor's receipt of the demand at the “Past
Due Rate” (as defined in the Note by Indemnitor in favor of Indemnitee of even
date herewith).

 

2.2 Right of Contest. Indemnitor shall have the right to make any payment
hereunder under protest to, and reserving rights against, the Hazardous
Materials Claimant to whom the Indemnified Party has paid, pays or directs
Indemnitor to pay the Hazardous Materials Costs which are the basis for such
payment. Indemnitor's obligations under this Agreement shall not be reduced or
affected by reason of any impairment or destruction of the foregoing right of
subrogation that may result from any payment, settlement, compromise or other
action by any Indemnified Party in connection with any Hazardous Materials
Claim, regardless of whether Indemnitor receives notice of, or consents to, such
payment, settlement, compromise or action.

 

2.3 Participation by Indemnified Parties. All Indemnified Parties affected by
any Hazardous Materials Claim shall have the right to participate, with counsel
of their choice (which must be reasonably acceptable to Indemnitor, if no Event
of Default has occurred and is continuing), in the defense of such Hazardous
Materials Claim. Indemnitor shall not settle or compromise any Hazardous
Materials Claim without first obtaining written approval of the proposed
settlement or compromise from all affected Indemnified Parties.

 

2.4 Obligations Cumulative. Indemnitor's obligations under this Agreement shall
be in addition to any other obligations or liability that Indemnitor may have to
the Indemnified Parties at law or in equity, including any obligation of
contribution or compensation under any Environmental Law.

 

3. Obligations of Indemnitor Unsecured and Unrelated to Amount of any Loan Loss.
Notwithstanding any contrary provision or implication in any of the Deeds of
Trust or any other document executed in connection with the Loan, Indemnitor's
obligations under this Agreement are not intended to be, and are not, secured by
any of the Deeds of Trust or by any other lien, encumbrance or security
interests on or in any real property. Indemnitor's obligations under this
Agreement do not arise unless and until the Acquisition Date occurs, and such
obligations therefore are separate and distinct from the obligations of
Indemnitor under each of the Deeds of Trust relating to Hazardous Materials. The
amount of Indemnitor's liability under this Agreement is unrelated to, and
independent of, the amount of any loss that Indemnitee may suffer by reason of
the failure of the Loan to be repaid in full, and shall not be determined by
reference to the amount of any Loan. No amount paid to any Indemnified Party
pursuant to this Agreement shall be considered to be paid on account of the Loan
or any deficiency or loss suffered by Indemnitee by reason of the failure of the
Loan to be repaid in full. The enforcement of this Agreement by any Indemnified
Party shall not be construed as an indirect attempt to recover any such Loan
loss. Indemnitor acknowledges that it may have liability under this Agreement
even if the Loan is repaid in full by reason of a full credit bid at any
foreclosure sale under the applicable Deed of Trust, and that the amount of
Indemnitor's liability hereunder could exceed the entire amount paid by
Indemnitor for the applicable Property.

 



 3SILVERGATE BANK

 

 

4. Assignment. Indemnitee shall have the right to assign any or all of its
rights under this Agreement, and any such assignee may enforce the rights
assigned to it by direct demand or action against Indemnitor. This Agreement
shall inure to the benefit of, and be binding upon and enforceable by, the
parties to this Agreement and their respective successors and assigns; provided,
however, that Indemnitor shall not delegate any of its obligations or
liabilities under this Agreement without the prior written consent of
Indemnitee, which may be granted or withheld in the sole discretion of
Indemnitee. Any such delegation shall not relieve Indemnitor of liability for
the due performance of the delegated obligations.

 

5. Severability. In the event any clause, sentence, term, condition or provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, invalid or unenforceable for any reason, the remaining portions of this
Agreement shall nonetheless remain in full force and effect.

 

6. Headings; Section References; Exhibits. Headings of the Sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof. Unless otherwise specifically provided, references in
this Agreement to articles, sections and exhibits shall be to articles, sections
and exhibits of or to this Agreement. All exhibits hereto are incorporated
herein by the references thereto in this Agreement.

 

7. Modifications. This Agreement cannot be changed, modified or supplemented
except in a writing signed by the party against whom enforcement of such change,
modification or supplement is sought.

 

8. Applicable Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Texas (without regard to conflicts of
law), except where federal law is applicable (including, without limitation, any
applicable federal law preempting state laws).

 

9. Counterparts. This Agreement may be executed in one or more counterparts or
duplicate originals, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

 

10. Attorneys' Fees. In the event any litigation is instituted by Indemnitor or
any Indemnified Party to enforce or construe any provision of this Agreement,
the prevailing party shall be entitled to have and recover from the other party
all attorneys' fees, witness fees, court costs and other litigation expenses
incurred by the prevailing party, as determined by the court.

 

11. Integration. This Agreement, together with all exhibits hereto and all other
written agreements relating to the Loan, is intended by the parties to be the
final expression of their agreement with respect to the subject matter hereof,
and is intended as the complete and exclusive statement of the terms of such
agreement between the parties. As such, this Agreement supersedes any and all
prior understandings between the parties.

 

12. Construction of Agreement. This Agreement shall be construed as though
drafted by both parties and shall not be construed against or in favor of any
party. Wherever the context of this Agreement may so require, the gender shall
include the masculine, feminine and neuter, and the intonation shall include the
singular and plural. The use in this Agreement of the word "include(s)" or
"including" shall be construed as providing examples only and shall not limit
the generality of any provision in which it is used.

 



 4SILVERGATE BANK

 

 

13. Waiver. The failure by any party hereto to enforce any term or provision of
this Agreement shall not constitute a waiver of the right to enforce the same
term or provision, or any other term or provision, thereafter. No waiver by any
party of any term or provision of this Agreement shall be deemed or shall
constitute a waiver of any other provisions (whether or not similar), nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided
in writing.

 

14. Successive Actions; Remedies Cumulative. Each occurrence of a Hazardous
Materials Claim shall give rise to a separate cause of action under this
Agreement, which may be enforced by each affected Indemnified Party from time to
time in a single action or in a series of actions, and the obligations of
Indemnitor under this Agreement shall continue for as long as any Indemnified
Party may be subject to any Hazardous Materials Claim. The rights and remedies
of the Indemnified Parties under this Agreement shall be cumulative with any and
all other rights and remedies available to the Indemnified Parties in equity or
at law.

 

15. Notices. Whenever Indemnitor or Indemnitee shall desire to give or serve any
notice, demand, request or other communication with respect to this Agreement
("Notice"), each such Notice shall be in writing and shall be personally served
or sent by a commercial overnight delivery service or by certified mail, return
receipt requested, and shall be deemed to have been received on the date
actually received if personally served or on the next business day after deposit
with an overnight delivery service or on the date of receipt or refusal as shown
on the return receipt if sent by certified mail. The addresses of the parties to
which Notices shall be sent (until notice of a change is served as provided in
this Section) are as set forth on the signature page of this Agreement. Notice
of a change of address shall be given by 15 days' advance written notice in the
manner set forth in this Section.

 

16. Representation by Legal Counsel. Indemnitor acknowledges that it has been
advised by Indemnitee to seek the advice of legal counsel in connection with the
negotiation and preparation of this Agreement. If Indemnitor has chosen not to
obtain legal representation, whether due to cost considerations or for other
reasons, the lack of such representation shall not furnish Indemnitor with any
defense to the enforcement of Indemnitor's obligations under this Agreement.

 

17. Further Assurances. Indemnitor shall execute all instruments and documents,
take all actions and pay all sums required in order to carry into full force and
effect the purposes and intentions of the parties in executing this Agreement.

 

18. Obligations Joint and Several. If Indemnitor consists of more than one
person or entity, each shall be jointly and severally liable under this
Agreement.

 



 5SILVERGATE BANK

 

 

IN WITNESS WHEREOF, Indemnitor has caused this Agreement to be executed by its
duly authorized representative as of the date first above written.

 

ADDRESSES FOR NOTICES:

 

Indemnitor's Address for Notices:

 

Reven Housing Texas, LLC

7911 Herschel Avenue

Suite 201

La Jolla, California 92037

Attention: Thad Meyer

 

Indemnitee's Address for Notices:

 

Silvergate Bank

4275 Executive Square

Suite 800

La Jolla, California 92037-1492

Attention: Commercial Lending Department

 



  “INDEMNITOR”           REVEN HOUSING TEXAS, LLC,   a Delaware limited
liability company       By: Reven Housing REIT, Inc.,     a Maryland
corporation,     its Sole Member             By: /s/ Thad Meyer     Name: Thad
Meyer     Title: Chief Financial Officer

 



 6SILVERGATE BANK

Unsecured Environmental Idemnity

